Exhibit 10.1
 
Berggruen Acquisition Holdings Ltd.
1114 Avenue of the Americas
New York, New York 10036
 
and
 
Marlin Equities II, LLC
555 Theodore Fremd Avenue
Suite B-302
Rye, New York 10580
 
Liberty Acquisition Holdings Corp.
1114 Avenue of the Americas, 41st Floor
New York, New York 10036
 
Date: May 7, 2010
 

RE:   Securities Surrender Agreement

 
Gentlemen:
 
Reference is made to the Business Combination Agreement, dated as of March 5,
2010, as amended by Amendment Nos. 1, 2 and 3 thereto (the “Business Combination
Agreement”), by and among Liberty Acquisition Holdings Corp. (“Liberty”),
Liberty Acquisition Holdings Virginia, Inc. and Promotora de Informaciones, S.A.
(“Prisa”). Unless otherwise defined herein, capitalized terms are used herein as
defined in the Business Combination Agreement.
 
Pursuant to Section 9.19 of the Business Combination Agreement, Liberty has
agreed to acquire from the Sponsors an aggregate of 3,000,000 shares of Liberty
Common Stock for an aggregate purchase price of $300 and, pursuant to
Section 10.3(g) of the Business Combination Agreement, it is a condition
precedent to the obligations of Prisa that Liberty shall have completed such
acquisition. To that end, each Sponsor hereby agrees to sell to Liberty, and
Liberty agrees to purchase, an aggregate of 1,500,000 shares of Liberty Common
Stock for a total purchase price to each Sponsor of $150. Such sale and purchase
shall take place immediately prior to the Reincorporation Effective Time (and in
all events after the vote at the Liberty Stockholder Meeting).
 
Each of the parties hereto agrees that Prisa is intended to be, and shall be, a
third party beneficiary under this letter agreement and shall be entitled to
directly enforce Liberty’s rights hereunder.
 
The obligations of the parties hereunder shall terminate if the Business
Combination Agreement shall be terminated for any reason (other than the failure
of the condition specified in Section 10.3(g) of the Business Combination
Agreement).
 
-signature page to follow-


1



--------------------------------------------------------------------------------



 



Please acknowledge your agreement with the foregoing by executing this letter in
the space provided below.
 
Yours faithfully,
 
Berggruen Acquisition Holdings Ltd.
 

  By: 
/s/  Jared Bluestein


Name:     Jared Bluestein

  Title:  Secretary

 
Marlin Equities II, LLC
 

  By: 
/s/  Martin Franklin


Name:     Martin Franklin

  Title:  Authorized Signatory

 

Acknowledged and Agreed:
 
Liberty Acquisition Holdings Corp.
 


By: 
/s/  Jared Bluestein


Name:     Jared Bluestein

Title:  Secretary


2